I concur, in part, with the majority's analysis of the scope and effect of the Rental Agreement and Release of Liability. As it pertains to any negligence on the part of the appellee, I agree that the release is sufficiently broad to extend beyond negligence associated with the rental of the ski equipment. Nevertheless, to preclude the appellant from recovery because he chose to rent skis instead of using his own skis seems inequitable in light of the fact his injury had nothing to do with any problem associated with the rental skis. Despite the seeming inequity, I join the holding reached the majority as it pertains to any claims the appellant has based on mere negligence against the appellee.
However, I respectfully dissent from the majority's conclusion that the appellant's complaint does not allege that appellee's employees acted with willful or wanton disregard for his safety. The majority acknowledges that if the appellee acted willfully and/or wantonly, the release would not bar recovery for such misconduct under Bowen v. Kil-Kare, Inc. (1992),63 Ohio St. 3d 84, 585 N.E.2d 384. Concededly, the appellant fails to utilize the terms "willful" or "wanton" in describing appellee's conduct in his complaint. Instead, appellant characterizes appellee's conduct as negligent and careless. Nevertheless, I find the facts alleged in the complaint and as supported and supplemented with the evidence offered in opposition to the appellee's motion for summary judgment to be sufficient to give appellee notice under Civ.R. 8(A) of these claims. Illinois Controls, Inc. v. Langham (1994), 70 Ohio St. 3d 512,  639 N.E.2d 771.1
1 See, also, my dissent in Spangler v. Kehres (1995),107 Ohio App. 3d 1, 4-5, 667 N.E.2d 991, 992-993, discretionary appeal dismissed as having been improvidently allowed in (1996),75 Ohio St. 3d 1218, 664 N.E.2d 1289. *Page 91